Citation Nr: 0917150	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-40 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to July 
1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2008, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.  The transcript is in the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has posttraumatic stress 
disorder (PTSD) as a result of an in-service interrogation 
that lasted over 8 hours, during which the Veteran was 
humiliated, threatened, sexually harassed, and falsely 
accused of security misconduct, espionage, and being 
homosexual.  He claims that after this incident, his security 
clearance was revoked and he was forced to resign from active 
duty.  

The service treatment records contain no complaint, finding, 
treatment or a diagnosis of a psychiatric disorder.  

The personnel records show that the Veteran's last duty 
assignment was with the Joint Staff of the Commander-in-Chief 
Atlantic, as Intelligence Plans and Coordinator Officer.  The 
service personnel records show mostly excellent to 
outstanding military performance until he resigned from his 
commission and was honorably discharged in July 1965.  The 
records do not document an investigation of the Veteran prior 
to his resignation from active duty. The Board will undergo 
further efforts to verify the occurrence of the claimed 
stressor.

After service, the evidence shows psychiatric treatment, to 
include hospitalizations, starting in 1968, after the Veteran 
apparently experienced a psychotic episode.  In October 1970, 
the Veteran reported that while in service, he had applied 
for a CIA position and a lie detector test revealed the 
possibility of a past homosexual episode.  He believed this 
incident lead to the end of his military career.  Treatment 
notes from 1970 to 1978, contain complaints of work-related 
anxiety and various psychiatric diagnoses, to include post- 
acute paranoid schizophrenia reaction, depression, obsessive 
compulsive personality with acute psychotic episode and 
schizophrenia.  The records do not contain a diagnosis of 
PTSD.  

VA records in 2004, recorded a diagnosis of PTSD and 
depression along with a history of the claimed in-service 
stressor.  

Although a VA examination was conducted in July 2005, the 
Board finds that the examination is incomplete as the 
examiner did not have the benefit of reviewing the Veteran's 
entire psychiatric treatment records, to include private 
treatment records from 1970 to 1978, which are relevant to 
the Veteran's claim of service connection for a psychiatric 
condition.  In light of the foregoing, the Board must remand 
this matter to afford the Veteran the opportunity to undergo 
an additional VA examination that considers the records of 
medical treatment shortly after service discharge, in order 
to assure a fully informed decision.  Caffrey v. Brown, 6 
Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and request that 
it determine if there are any 
classified service medical and/or 
personnel records for the Veteran, 
specifically concerning the events 
purportedly surrounding an 
interrogation of the Veteran that 
occurred in the months prior to July 
1965, changes in security clearance 
status and forced resignation from 
active duty.  If such records exist, 
request that these records be released 
to VA.  If such records are not in the 
possession of the NPRC, ask it to 
identify what government agency would 
keep such records.  Follow all leads 
provided by this request.  If 
classified records exist but due to 
their classification cannot be released 
to VA, this information should be 
provided to the Veteran.  Documentation 
of this development and all responses 
must be associated with the claims 
file.

2.  Schedule the Veteran for a VA 
psychiatric examination to determine 
the true diagnoses of any currently 
manifested psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, complete review 
of comprehensive testing for PTSD if 
deemed necessary, and any other special 
testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required. 

If a diagnosis of PTSD is deemed 
appropriate, the examiner should 
specify (1) whether the stressor ( an 
interrogation and harassment by CIA/ 
naval intelligence officials during 
service) was sufficient to produce 
PTSD; and (2) whether it is at least as 
likely as not that there is a link 
between the current symptomatology and 
the in- service stressor. 

In addition, the examiner must comment 
on the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the 
multiple psychiatric diagnoses and/or 
assessments of record based on a review 
of all of the evidence of record, 
particularly with respect to prior 
diagnosis of PTSD.

The examiner is asked to comment on the 
clinical significance of the following; 
the Veteran's service personnel 
records, the service treatment records, 
and the private treatment records from 
New York Presbyterian Hospital.  

The examiner should also note that the 
Veteran was first diagnosed with PTSD 
in 2004 (VA treatment record), and a VA 
examiner in July 2005 opined that the 
Veteran's PTSD is related to the 
stressor incident involving an 
interrogation in service.   

3.  Thereafter, readjudicate the claim.  
If the determination remains adverse, 
furnish the Veteran a supplemental 
statement of the case and return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 


(West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




